Citation Nr: 1520228	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  10-48 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include degenerative joint disease, and including as secondary to service-connected right knee degenerative joint disease.  

2.  Entitlement to an increased rating in excess of 10 percent for right knee degenerative joint disease.  

3.  Whether the rating reduction for migraine headaches, from 10 percent to noncompensable, was proper, to include entitlement to an increased rating.

4.  Entitlement to an increased rating in excess of 20 percent for lumbar spine degenerative disc disease.

5.  Entitlement to a total disability rating due to service-connected disabilities based on individual unemployability (TDIU).
 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and May 2010 rating decisions issued the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri and Winston-Salem, North Carolina.  This matter is currently under the jurisdiction of the RO in Winston-Salem.

In a February 2008 rating decision, the RO initially granted service connection for right knee degenerative joint disease (with a 10 percent disability rating effective July 11, 2007), lumbar spine degenerative disc disease (with a 10 percent disability rating effective July 11, 2007), and migraine headaches (as noncompensable effective January 28, 2008).  

In September 2008, the Veteran requested increased ratings for his right knee, lumbar, and migraine headaches disorders.  In a February 2009 rating decision, the RO granted a 20 percent disability rating for the lumbar spine disability (effective September 15, 2008), a 10 percent disability rating for the migraine headaches (effective September 15, 2008), and continued a 10 percent disability rating for the right knee disability.

In July 2009, the Veteran again requested increased ratings for his right knee, lumbar, and migraine headaches disorders.  In August 2009, the Veteran also requested service connection for a left knee disorder to include as secondary to the service connected right knee disability.  In a March 2010 rating decision, the RO denied service connection for a left knee disorder, and proposed reducing the ratings of the lumbar spine and migraine headaches disorders, to 10 percent and noncompensable respectively.  The RO continued the 10 percent rating for the right knee.  In a May 2010 rating decision, the RO subsequently reduced the migraine headaches rating to noncompensable (effective August 1, 2010) and the lumbar spine disability to 10 percent (effective August 1, 2010).  In a September 2011 statement of the case, the RO reinstated the 20 percent rating for the back disorder effective August 1, 2010.  The Board notes that it has recharacterized the Veteran's claim as whether the rating reduction for migraine headaches, from 10 percent to noncompensable, was proper, to include entitlement to an increased rating to properly reflect the fact that the reduction arose from the Veteran filing a claim for an increased rating.  

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the present case, in an October 2011 VA Form 9, the Veteran claimed that he was unemployable due to his service-connected disabilities.  Consequently, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's rating claims, it has been listed on the first page of this decision.  

In his multiple substantive appeals, the Veteran requested a hearing before a Veterans Law Judge at the RO.  The Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

The issues of an increased rating for the right knee disability, the propriety of the reduction, and increased rating for, lumbar spine and migraine headaches disabilities, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A left knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, or secondary to the service-connected right knee disability.


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by the Veteran's active duty military service, or develop due to the service-connected right knee disability.   38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  
 
In the instant service connection case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2009 letter, sent prior to the initial unfavorable decision issued in March 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, to include on a secondary basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That notice letter also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA treatment records.  Although the Board is remanding for more recent VA medical records in regards to the other claims, as to the left knee disorder, the element of proof of a current disability has already been substantiated by the evidence of record.  Thus, evidence showing continued treatment for the left knee is not relevant and therefore, there is no duty to obtain current treatment records.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

In addition, the Veteran underwent a VA medical examination in February 2010.  The VA examiner provided specific findings referable to the Veteran's alleged left knee disorder sufficient for the Board to adjudicate such claim.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include available service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Left Knee Disorder Claim

The Veteran contends that he has had chronic left knee pain since service, though he never injured it during that time; the pain has become more severe in the last few years.  He alternatively contends that his claimed left knee disorder developed secondary to his service-connected right knee disability.  (February 2010 VA examination).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Veteran has a current diagnosis of degenerative joint disease of the left knee.  (February 2010 VA examination).  As such the Board must determine whether that current left knee disorder is related directly to service or developed secondary to his service-connected right knee disability.

Although service treatment records note occasional treatment for the right knee, they are negative as to any complaints of, or treatment for, the left knee.  On his Mary 1972 report of medical history, the Veteran reported a trick knee, but the examiner found no problems.  

For years following his June 1973 separation from service, the VA medical records are generally negative for complaints of, or treatment for, the left knee.  March 2006 VA medical records document the Veteran's complaints of right knee swelling after twisting it the prior week.  On examination, the VA medical providers found that the left knee was normal and had full range of motion, no effusion, and no laxity, subluxation, or joint line tenderness.  (March 3 and 11, 2006 VA medical records).  A September 2009 VA medical provider noted chronic polyarthralgia, worse at the knees, and probable chronic fatigue syndrome and fibromyalgia.

A February 2010 VA examination is the only medical evidence of record addressing the etiology of the left knee disorder.  The examiner found that the Veteran's degenerative joint disease was not caused by or the result of his active duty, and that it did not develop secondary to the service-connected right knee disability.  The examiner noted that the Veteran had only a minor right knee problem in service and that the right knee injury was not severe enough to cause a significant weight bearing abnormality to account for degenerative joint disease on the opposite left knee.  Furthermore, the examiner noted evidence that the Veteran did not have a significant right knee problem that would aggravate his left knee proximate to his service discharge; there was absolutely no medical evidence of a right knee problem until the March 11, 2006 treatment at the VA Fayetteville emergency room, following an acute twisting of the right knee, over 30 years post discharge.  The examiner determined that in the over 30 years post-discharge until he presented to the Fayetteville ER for his right knee there is no evidence of either knee having a significant problem prompting a medical evaluation.  Thus, the medical opinion evidence shows that the Veteran's left knee disability is not related to service and did not manifest to a compensable degree within one year of the Veteran's discharge from service, and is not otherwise secondary to the service connected right knee disability.  

The Veteran has also provided an opinion through his claim that he developed a left knee disorder during his honorable period of service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the Veteran has a medically diagnosed disability etiologically related to in-service left knee complaints, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Although the Veteran has claimed to have observed pain similar in location and sensation to that which he experienced in service, the causes of his left knee disorder are not within the ordinary knowledge of a lay person.  The similarities between his current symptoms and those he experienced in service may be relevant to an expert considering potential causes of the Veteran's current condition.  However, his lay observation of these similarities alone is not competent evidence of causation.  Rather, the February 2010 VA examination is the only competent and probative medical opinion of record.  That VA examiner considered the Veteran's claims file and medical history in the report. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to that negative opinion.

The Board also notes that to the extent that the Veteran may now claim to have had continuous chronic knee pain since his service, the evidence of record does not support that contention.  The service treatment records do not document any treatment for a left knee disorder and the Veteran himself has denied injuring his left knee in service.  Indeed, the Board notes that as the Veteran did seek treatment for the right knee, there is no indication as to why he did not seek treatment for the left knee during service, though he did seek treatment for the right knee.  Also, following his service, two March 2006 VA medical providers found that the left knee was normal on examination and the Veteran did not report left knee problems at that time.  In fact, he only indicated that he had a right knee problem following an injury.  The contemporaneous documentation discussed above carries far more weight, credibility and probative value than the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  The Board finds that such contemporaneous records are more reliable than current assertions of events now decades past.  There is no credible lay evidence that the disability manifested in service or within one year of the Veteran's discharge from service, and there is no credible lay evidence of continuity of symptomatology.  In any event, the medical opinion evidence has indicated that the current left knee disorder is not etiologically related to any symptomatology noted in service and it is not secondary to the service connected right knee disability. 

The weight of the probative evidence demonstrates that the Veteran does not have a current left knee disorder due to service or secondary to the service connected right knee disability.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for a left knee disorder is not warranted. 


ORDER

Service connection for a left knee disorder, to include degenerative joint disease, and including as secondary to service-connected right knee degenerative joint disease is denied.


REMAND

The Veteran contends that his service-connected right knee disability, migraine headaches, and lumbar spine disability are more severe than indicated by his current disability ratings.  He further contends that the reduction in his migraine headaches rating was not warranted.  The last VA examination for these disabilities occurred in July 2011, almost four years ago.  Since then, the Veteran has contended that he is unemployable due to his knee, back, and headache disabilities.  To ensure that the record includes sufficient medical evidence to properly evaluate the disability under consideration, the Board finds that more contemporaneous examinations, with findings responsive to the applicable rating criteria, are needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

As noted in the Introduction, the issue of entitlement to a TDIU has been raised by the record.  In this regard, the Veteran has claimed that he is unable to work due to his service-connected disabilities.  Therefore, on remand, the Veteran should be provided VCAA notice regarding the information and evidence necessary to substantiate a TDIU, and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).   Furthermore, the Veteran should be afforded a Social and Industrial Survey.

The Board also notes that the Veteran receives VA treatment through the Fayetteville VA Medical Center and the most recent treatment records are dated in September 2009.  Therefore, while on remand, all unassociated VA treatment records should also be obtained for consideration in the appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  The AOJ/AMC should obtain all unassociated VA treatment records from the Fayetteville VA medical center, including from September 2009 to the present.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completion of the above, schedule the Veteran for a VA orthopedic examination of the service-connected right knee and lumbar spine disabilities to determine the current severity of those disabilities. The entire file must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include laboratory tests, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

(a) For the RIGHT KNEE: The examiner should describe the nature and severity of all manifestations of the Veteran's right knee disability, to include range of motion studies.  He or she should note any range of motion loss which is specifically attributable to pain.  Note any additional functional loss with repetition.  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.  Note whether there is any less or more movement than is normal; weakened movement; excess fatigability; incoordination; and pain on movement (as well as swelling, deformity, and atrophy).  

The examiner should describe, to whatever present, there is recurrent subluxation and/or lateral instability, dislocated or removed semilunar cartilage, episodes of locking and/or effusion, and whether ankylosis is present; and, if so, at what degree the knee(s) is ankylosed.  

(b)  For the LUMBAR SPINE: The examiner should conduct range of motion testing of the lumbar spine (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

The examiner should clearly indicate whether the Veteran has neurological manifestations of the lumbar spine disability, to include radiculopathy.  For each neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should assess the severity of such disability as mild, moderate, moderately severe, or severe.

Additionally, considering all orthopedic and neurological findings, the examiner should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician). If the Veteran has incapacitating episodes associated with his back disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least 1 weeks, but less than 2 weeks, (b) at least 2 weeks, but less than 4 weeks, (c) at least 4 weeks, but less than 6 weeks, or (d) at least 6 weeks.  

4.  The Veteran should be scheduled for a VA neurological examination by an examiner to determine the nature and severity of his migraine headaches. All indicated studies should be performed, and all manifestations of the current disability should be described in detail.  The claims file must be made available to the examiner for review in connection with the examination.  

5.  Thereafter, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service connected disabilities on his employability.  The file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the file has been reviewed.  All necessary tests should be conducted.

The examiner should assess the functional impairment caused by the Veteran's service-connected disabilities on his ability to work.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.  The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

A complete rationale for all opinions expressed must be provided in the examination report.

6.  When the development requested has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence.  If a benefit sought is not granted, the AOJ/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


